OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for burglary of a building. Punishment, enhanced by one prior felony conviction, was assessed by the jury at ninety-nine years. The Court of Appeals affirmed Appellant’s conviction. Jackson v. State, 643 S.W.2d 521 (Tex.App.—Fort Worth, 1982). No motion for rehearing was filed.
In his petition for discretionary review, Appellant maintains that the evidence is insufficient to support his conviction. We now conclude that the Court of Appeals reached the proper result in affirming Appellant’s conviction. Therefore, Appellant’s petition for discretionary review will be refused. However, such action by this Court should not be interpreted as an adoption by this Court of the reasoning used by the Fort Worth Court of Appeals in disposing of Appellant’s ground of error concerning the sufficiency of the evidence to support his conviction.